DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-10, 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0112994 A1), hereinafter, “Wang” in view of Zhang et al (US2015/0341931 A1), hereinafter, “Zhang”. 
Regarding claim 1, Wang discloses: A method of transmitting, by a user equipment (UE), a Demodulation Reference Signal (DMRS) in a wireless communication system (para [0005], where, the DMRSs are transmitted from the terminal), that supports a Narrow Band (NB)-Internet of Things (IoT) (para [0212], where, the terminal supports a narrow band), the method comprising: generating a DMRS sequence (fig 10, block 208 represents a DMRS generating section, para [0101], block 208 generates DMRS sequences) based on a number of subcarriers for transmission of the DMRS (fig 2, para [0005], a terminal generates a DMRS sequence based on units of subcarriers, para [0112]-[0113]), 
wherein the DMRS sequence is generated based on a base sequence among a plurality of base sequences (fig 12-13, base sequence group hopping, para [00136], where, “terminal 200 generates a DMRS using a base sequence corresponding to the legacy DMRS pattern”); and 
transmitting, to a base station (BS), the DMRS, wherein, based on the DMRS being transmitted on a single subcarrier (fig 1 and 4A, para [0003]-[0005] and [0022], where, “the configuration in which DMRSs are respectively mapped to two different SC-FDMA symbols within a single subframe is maintained in reduced DMRS pattern”): 
wherein, based on the DMRS being transmitted on multiple subcarriers (para [0021], “when PUSCH subframes of reduced DMRS patterns (1) and (2) are connected together temporally and transmitted contiguously, two DMRSs can be used over two subframes, so that multiplexing by means of orthogonal cover codes is possible (see, e.g., FIG. 5A)”): 
the DMRS sequence is generated by the base sequence (fig 12, para [0136], where, “terminal 200 generates a DMRS using a base sequence corresponding to the reduced DMRS pattern”) and the Cyclic Shift (CS) (para [0256]-[0257], “the value of cyclic shift indication bit (CS field (or cyclic shift indicator)) included in a UL grant is used to indicate a DMRS pattern”), 
a length of the DMRS sequence equals a number of the multiple subcarriers (fig 4A-4E, para [0022]-[0023], “locally mapping a DMRS having a sequence length shorter than the allocated bandwidth in each SC-FDMA symbol”), and the DMRS sequence sequentially is mapped to the multiple subcarriers in a frequency domain (fig 4A-4E, para [0022]-[0023], “locally mapping a DMRS having a sequence length”); and
although Wang teaches DMRS sequence for multiple subcarriers, however Wang is silent about: the DMRS sequence is sequentially mapped to MDMRS symbols of a slot in a time domain, where MDMRS is an integer greater than 0, and the MDMRS symbols include a third symbol of the slot;
Zhang teaches: the DMRS sequence is sequentially mapped to MDMRS symbols of a slot in a time domain (para [0028] where, a.sub.k,l.sup.(p) is a modulation symbol of a port p carried in an RE with a time domain serial number l and a frequency domain serial number k, r is a DMRS modulation symbol sequence generated according to a pseudo-random sequence, N.sub.RB.sup.max,DL is the number of RBs carried by a maximum downlink bandwidth”);
where MDMRS is an integer greater than 0, and the MDMRS symbols include a third symbol of the slot (fig 4A, para [0079], where, “[0079] Referring to FIG. 4A, the first group of OFDM symbols are former two OFDM symbols of the first slot, and the second group of OFDM symbols are latter two OFDM symbols of the second slot”, where, DMRS sequence includes 4 symbols with 3rd symbol of the slot).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “the DMRS sequence is sequentially mapped to MDMRS symbols of a slot in a time domain, where MDMRS is an integer greater than 0, and the MDMRS symbols include a third symbol of the slot” taught by Zhang into the teaching of Wang in order to improve the performance of channel estimation based on DMRSs in advanced releases of LTE (Release 12 or higher).
	Regarding claim 9, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding DMRS transmission of UE, and the rejection to claim 1 is applied hereto.
Regarding claim 17, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding DMRS transmission system, and the rejection to claim 1 is applied hereto.
Regarding claims 2, 10 and 18, Wang discloses: The method of claim 1, wherein, based on the DMRS being transmitted on the multiple subcarriers (para [0021], “when PUSCH subframes of reduced DMRS patterns (1) and (2) are connected together temporally and transmitted contiguously, two DMRSs can be used over two subframes, so that multiplexing by means of orthogonal cover codes is possible (see, e.g., FIG. 5A)”): a DMRS sequence group including the DMRS sequence is hopped on a time domain of the multiple subcarriers (fig 13, para [0045]), 2 Attorney Docket No. 2101-70741C1the DMRS sequence is mapped to the multiple subcarriers based on the DMRS sequence group hopping (fig 13, para [0045], depicts a diagram illustrating a correspondence between DPIs, DMRS patterns, and base sequence group hopping according to Embodiment 1 of the present invention).  
Regarding claims 4 and 12, Wang discloses: The method of claim 2, wherein an index of the DMRS sequence group is determined (para [0144] FIG. 13 illustrates a relationship between DPI values, DMRS patterns, and ON/OFF of base sequence group hopping. For example, referring to FIG. 13, when DPI is “00,” terminal 200 generates a DMRS using Legacy DMRS and turning ON the base sequence group hopping”); based on an index of the base sequence (para [0259], “Terminal 200 identifies the cyclic shift value and OCC index and determines the DMRS pattern corresponding to the CS field as the DMRS pattern used in the PUSCH subframe”).
Regarding claims 5 and 13, Wang discloses: The method of claim 1, wherein, based on the DMRS being transmitted on multiple subcarriers (para [0021], “when PUSCH subframes of reduced DMRS patterns (1) and (2) are connected together temporally and transmitted contiguously, two DMRSs can be used over two subframes, so that multiplexing by means of orthogonal cover codes is possible (see, e.g., FIG. 5A)”): the DMRS sequence is mapped to one symbol of a slot in a time domain (para [0020] The legacy DMRS pattern (see FIG. 4A) corresponds to a subframe structure illustrated in FIG. 1 and is a pattern in which two DMRSs are mapped in a single subframe”).  
Regarding claims 8 and 16,  Wang discloses: The method of claim 1, wherein the DMRS sequence is determined based on a cell-ID (para [0147], “as illustrated in FIG. 14, since DPI is equal to “01” in the second subframe, terminal 200 generates DMRSs using Legacy DMRS and a sequence determined by the cell ID or virtual cell ID (sequence group number: #3 in this example) without hopping between base sequence groups. Accordingly, orthogonalization of interference by means of OCCs is made possible”).
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0112994 A1), hereinafter, “Wang” in view of Zhang et al (US 2015/0341931 A1), hereinafter, “Zhang” further in view of Xue et al (US 2017/0180095 A1), hereinafter, “Xue”. 
Regarding claims 6 and 14, Wang discloses: DMRS sequence as rejected in claim 1 above, however, Wang does not explicitly teach: wherein a subcarrier spacing of the single subcarrier and the multiple subcarriers is 3.75 kHz or 15 kHz.
Xue teaches: wherein a subcarrier spacing of the single subcarrier and the multiple subcarriers is 3.75 kHz or 15 kHz (Xue: para [0060], “since the transmit power of the NB-IoT device (or user equipment, UE) may be lower than that of the base station (BS), narrower subcarrier spacing, e.g., 3.75 kHz subcarrier spacing, can be considered to enhance the coverage. The scaled subframe/slot structure with 3.75 kHz subcarrier spacing is shown in FIG. 3, which assumes the same amount of cyclic prefix (CP) overhead”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “wherein a subcarrier spacing of the single subcarrier and the multiple subcarriers is 3.75 kHz or 15 kHz” taught by Xue into the teaching of Wang and Zhang for the advantage of mitigating interference.
Regarding claims 7 and 15, Wang discloses: DMRS sequence as rejected in claim 1 above, however, Wang does not explicitly teach: wherein the DMRS is transmitted on a narrowband that has a bandwidth smaller than 200 kHz. 
Xue teaches: wherein the DMRS is transmitted on a narrowband that has a bandwidth smaller than 200 kHz (Xue: fig 1A, B, C and fig 2-3, para [0056]-0059], where, GSM carrier uses 200 KHz total for CIoT and 1C uses 1 PRB for CIoT “180 KHz”, which is smaller than 200 KHz).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “wherein the DMRS is transmitted on a narrowband that has a bandwidth smaller than 200 kHz” taught by Xue into the teaching of Wang and Zhang for the advantage of mitigating interference. 

Claims 3 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0112994 A1), hereinafter, “Wang” in view of Zhang et al (US 2015/0341931 A1), hereinafter, “Zhang” further in view of Sorrentino et al. (US 2016/0119021 A1), hereinafter, “Sorrentino”.
Regarding claims 3 and 11, Wang discloses, DMRS sequence as rejected in claim 1 above, however, Wang does not explicitly teach: wherein the DMRS sequence group is determined based on a rotation phase related to the CS. 
Sorrentino teaches: wherein the DMRS sequence group is determined based on a rotation phase related to the CS (Sorrentino: para [0104], where, “an interfering UE3 1:3 applies a different SRH pattern than UE1, and an arbitrary OCC code. The circular shifts produce phase rotations of the time domain signal corresponding to each RS. The phase rotation speed is in general different for each RS belonging to the same OCC, and it is uncompensated prior to OCC combining at the receiver. This results in incoherent combination of the RSs at the receiver, resulting in robust performance in presence of interference from UE3”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “wherein the DMRS sequence group is determined based on a rotation phase related to the CS” taught by Sorrentino into the teaching of Wang and Zhang in order to improve interference between co-scheduled UEs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/KIBROM T HAILU/Primary Examiner, Art Unit 2461